Citation Nr: 0737025	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  07-07 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for broken hand to include 
arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1947, and from November 1947 to August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDING OF FACT

On November 2, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wished to cancel his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim of 
entitlement to service connection for broken hand to include 
arthritis are met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 2, 2007, the Board received a written statement 
from the veteran by way of the RO in which he expressed his 
intent to cancel his appeal.  In the statement the veteran 
specifically identified the issue that had been certified to 
the Board.  The statement also included the veteran's social 
security number and signature.  The Board finds that this 
document satisfies the criteria necessary to withdraw both 
issues that are the subject of this appeal.  See 38 C.F.R. § 
20.204 (2007).




ORDER

The appeal of the claim for service connection for a broken 
hand to include arthritis is dismissed.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


